IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 99-20969
                         Summary Calendar
                      _____________________

VINCENT GERMANO; SOPHIE GERMANO,

                                              Plaintiffs-Appellants,

                             versus

THE FIRST NATIONAL BANK OF BETHANY,
OKLAHOMA, (FNB); its Officers and
Directors individually and severally;
PETER G. PIERCE; PETER G. PIERCE, III;
CHRIS H. PIERCE; NELSON PICKREL;
JOEL I. CARSON; THE LAW FIRM OF CARSON,
RAYBURN, PIERCE & MUELLER; ALAN M.
REAVES; ALAN C. DURBIN; THE LAW FIRM
OF ANDREW, DAVIS, LEGG, BIXLER, MILSTEN,
& MURRAH,individually and severally;
CHARLES R. ROUSE; L. W. HOLBROOK;
MICHAEL ROLINAITIA; JEROME BLUMENTAL;
R. W. ABBOTT, II; DAVID PEPPER;
THE LAW FIRM OF LYNN & HELMS,
individually and severally; FLOYD TAYLOR;
SUSAN MANCHESTER; THE LAW FIRM OF
MISKOVSKY, SULLIVAN, TAYLOR & MANCHESTER,
individually and severally; CRAIG DODD;
THE LAW FIRM OF CRAIG DODD & ASSOCIATES,
individually and severally; J. W. COYLE;
JAMES B. BLEVINS, Judge; LAYN R. PHILLIPS,
Judge; RICHARD BOHANON, Judge; all
defendants jointly, individually and
severally,

                                              Defendants-Appellees.



_________________________________________________________________

      Appeal from the United States District Court for the
                   Southern District of Texas
                      USDC No. H-98-CV-2688
_________________________________________________________________

                              March 5, 2001

Before JOLLY, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

       Vincent and Sophie Germano appeal from the dismissal of their

complaint for lack of personal jurisdiction pursuant to Fed. R.

Civ. P. 12(b)(2).     They argue that the district court incorrectly

granted summary judgment against them because genuine issues of

material fact remained, that the district court disregarded the

continuous due process violations visited upon them in the Oklahoma

courts, that jurisdiction and venue is proper in Texas, that their

claims are not time-barred or barred by res judicata, and that the

district court’s judgment was an abuse of judicial discretion.

       This court reviews de novo a district court’s dismissal of a

case for want of personal jurisdiction.        See Alpine View Co. Ltd.

v. Atlas Copco AB, 205 F.3d 208, 214 (5th Cir. 2000).             To comport

with due process, a nonresident defendant must have “certain

minimum contacts with [the forum] such that the maintenance of the

suit   does   not   offend   ‘traditional   notions   of   fair    play   and

substantial justice.’”       International Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)(citation and quotation omitted).

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




                                    2
     The Germanos have failed to present a prima facie case for the

exercise   of   either   specific   or   general   jurisdiction.   The

litigation results from alleged activities that occurred entirely

in Oklahoma.    The bank’s tangential contacts with the State of

Texas are not of such a continuous and systematic nature as to

support the exercise of personal jurisdiction.        Aviles v. Kunkle,

978 F.2d 201, 204-05 (5th Cir. 1992). Accordingly, the judgment of

the district court is

                                                       A F F I R M E D.




                                    3